Citation Nr: 1719817	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1981 to January 1984 and from July 1987 to June 1989.  This appeal arises before the Board of Veterans' Appeals (Board) from a November 2009 rating decision in which the Department of Veteran Affairs (VA) San Juan, Commonwealth of Puerto Rico, Regional Office (RO) continued a disability rating of 20 percent for left shoulder AC joint separation.  The issue was previously remanded by the Board in June 2014 for further development.

The Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ) in April 2013.  A transcript of that hearing is of record.  The VLJ who conducted the Travel Board hearing is no longer employed by the Board.  In a March 2017 letter, the Veteran was offered the opportunity to testify at another hearing.  The Veteran did not respond to this letter within the thirty day period.  Therefore, the Board may proceed with the appeal.

In August 2010, the RO assigned a temporary evaluation of 100 percent effective April 1, 2010 to July 1, 2010 based on surgical or other treatment necessitating convalescence.  In a September 2010 rating decision, the RO extended the temporary evaluation of 100 to August 1, 2010.  Therefore, the Board's analysis for an increased rating for left shoulder AC joint separation will not include the period of temporary total evaluation.

The Board notes that the Veteran filed a formal request for a TDIU in February 2017.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU subsequent to his service-connected left shoulder disability and service-connected major depressive disorder.


FINDINGS OF FACT

1.  The evidence of record does not establish left arm motion limitation to 25 degrees from side.

2.  The Veteran has a combined rating of 80 percent and a singular disability rating of at least 40 percent; and, as of September 27, 2016, the disabilities preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5201, 5203 (2016).

2.  The criteria for a TDIU due to service-connected disabilities have been met.  5102, 5103, 5103A 5107(b) (West 2014); 38 C.F.R. 3.159, 3.321, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify was satisfied by letter on October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty to obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, private treatment records and VA examination reports with the claims file.

In further fulfilling the duty to assist, the Veteran was afforded VA examination in connection with his claim in October 2009, August 2014, February 2015, and April 2017.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  These examinations have been found to be adequate, and thus, have met the requirements to satisfy the duty to assist.  Although the Veteran's representative requested 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or misaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, premature or excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69 (2016).  The medical evidence of record reflects that the Veteran is right-hand dominant.

The Veteran's disability has been assigned a hyphenated rating of 5203-5201.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2016).

Under 38 C.F.R. § 4.71a Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Under 38 C.F.R. § 4.71a Diagnostic Code 5201, arm, limitation of motion, provides a 20 percent rating (major and minor) for limitation of motion to shoulder level, 20 percent (30 major) for midway between side and shoulder level, and 30 percent (40 major) for motion to 25 degrees from side.  38 C.F.R. § 4.71a (2016).

Turning to the evidence of record, in an October 2009 VA examination, the Veteran reported 7/10 pain intensity accompanied by stiffness and limitation of motion in his left shoulder.  The Veteran also reported that he had flare-ups four to six times a year.  These flare-ups had a 9/10 pain intensity that lasted several hours.  The Veteran reported that these flare-ups were aggravated by overhead activities and alleviated by medications.  

The examiner noted that the Veteran's dominant hand is his right hand.  The examiner found that the Veteran tenderness at left a/c joint area.  The examiner stated that there was no ankylosis present.  The examiner stated that the Veteran's left shoulder had flexion at 0 to 40 degrees with pain in last 10 degrees.  The examiner reported functional loss of 140 degrees due to pain.  The examiner also reported that the Veteran's left shoulder has abduction at 0 to 30 degrees with pain in last 10 degrees.  The examiner stated that the Veteran experienced functional loss of 150 degrees due to pain.  The examiner further reported that the Veteran's left shoulder had internal rotation of 0 degrees functional with a loss of 90 degrees due to pain.  The examiner went on to report elbow flexion at 0 to 145 degrees, forearm supination at 0 to 85 degrees, forearm pronation at 0 to 80 degrees, wrist dorsiflexion (extension) at 0 to 70 degrees, wrist palmar flexion at 0 to 80 degrees, wrist radial deviation at 0 to 20 degrees, and wrist ulnar deviation at 0 to 45 degrees.

In a July 2011 VA medical record, the Veterans reported episodes of dislocation several times a week.  The Veteran reported pain, stiffness, weakness, fatigue and instability.  The Veteran also reported weekly flare-ups of moderate severity that have duration of hours.  The Veteran reported that the flare-ups were precipitated by walking with the crutches used for his ankle, and internal and external rotation movement of the shoulder.  

The examiner reported objective findings of pain with active motion on the left side.  The examiner stated that the Veteran had left flexion at 0 to 110 degrees, left abduction at 0 to 128 degrees, left internal rotation at 0 to 44 degrees, and left external rotation at 0 to 84 degrees. The examiner also reported guarding with internal and external rotation.  The examiner further reported impact on the Veteran's occupational activities, which include decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, and pain.

In a September 2012 RO hearing, the Veteran stated that after his 2010 surgery, his left shoulder disability had become worse.  He also stated that the disability affected his daily life.  When asked if he could lift his shoulder more than 25 degrees, the Veteran stated that it tended to dislocate according to the movement.  He further testified that it made a sound when he moved it forward.  The Veteran went on to state that he had to use more effort with the right arm because of the left shoulder.  

In a January 2013 private medical opinion, the examiner stated that the Veteran has been a rehabilitation patient for more than six years.  The examiner reported that the Veteran would always complain of pain in his shoulders, back and hands.  The examiner stated that many times, the Veteran could not lift a box, bend, or finish arts and craft projects.  The examiner went on to state that the Veteran would request to leave early because he could not bear the pain.  The examiner went on to state that this pain would cause the Veteran to have mood swings.  Moreover, the examiner reported that the Veteran would make remarks that were considered suicidal because he said he could not keep the way he was.

In an April 2013 Travel Board hearing, the Veteran testified that he still had problems with his shoulder.  The Veteran reported that he couldn't put that much weight on it.  Using the example of not being able to scratch his back, the Veteran also reported that he was not able to use his arm like normal people.  The Veteran stated that he couldn't really lift his arm.  

In an August 2014 VA examination, the Veteran reported that he had daily left shoulder pain.  The Veteran also reported that, since his shoulder surgery in 2010, he has had no more shoulder dislocations, but he continued to have left shoulder pain.  The Veteran stated that the pain was mostly associated to placing his left arm in certain positions or performing certain activities.  The Veteran reported pain on his anterior shoulder and said it felt like a pulling and pressure-like pain.  The Veteran went on to state that he works at VA in housekeeping and said he mostly had some problems with mopping motion.  The Veteran further reported that overhead activities and reaching, even at shoulder height, were painful and difficult for him.  The Veteran endorsed the statement that he has had flare-ups.  

The examiner reported that the Veteran's left shoulder flexion at 0 to 85 degrees, with objective evidence of painful motion beginning at 75 degrees.  The examiner also reported the left shoulder abduction 0 to 75 degrees, with objective evidence of painful motion beginning at 65 degrees.  The examiner noted that after repetitive testing, the Veteran's left shoulder flexion was at 0 to 80 degrees, and his left shoulder abduction at 0 to 70 degrees.  The examiner reported that the Veteran had additional limitation in range of the left shoulder and arm following repetitive-use testing.  The examiner noted contributing factors of the disability, including less movement than normal, weakened movement, pain on movement, excessive fatigability and deformity.  The examiner found that the left shoulder was not limited to 25 degrees from the side.  The examiner noted that there was evidence of pain flare up on the left shoulder during the physical examination, with weakness and fatigability, but no incoordination.  The examiner stated that the Veteran had approximately 10 degrees limitation of abduction and flexion during pain flare up during physical examination today due to pain, weakened movement, and excess fatigability.  The examiner also noted that there was no ankylosis of the left shoulder and no impairment of the humerus to include fibrous union, nonunion or loss of head. 

In a February 2015 VA examination, the examiner found that the Veteran had left shoulder flexion at 0 to 40 degrees and left shoulder abduction at 0 to 40 degrees.  The examiner also found that the Veteran had left shoulder external rotation at 0 to 30 degrees and left shoulder internal rotation at 0 to 30 degrees.  The examiner noted pain on examination exhibited in flexion, abduction, external rotation, and internal rotation.  The examiner reported that the range of motion itself contributed functional loss, and explained that this functional loss included difficulty with overhead activities.  The examiner stated there was evidence of weight bearing pain.  The examiner reported that was no additional functional loss after repetitive use.

In an April 2017 VA examination, the Veteran reported flare-ups of the arm that resulted in increased pain in the shoulders related to lifting, pulling, pushing and carrying with his arms due to shoulder pain.  The examiner found that the Veteran had left shoulder flexion at 0 to 105 degrees, left arm abduction at 0 to 95 degrees, external rotation at 0 to 45 degrees, and internal rotation  0 to 45 degrees.  The examiner noted pain on examination of flexion, abduction, external rotation, and internal rotation, but stated that it did not result in functional loss.  The examiner reported evidence of pain with weight bearing.  The examiner stated that, because no flare up occurred during testing, an estimation of additional functional limitation could not be expressed because it would be mere speculation in view that he is neither in a flare up or has he been in repeated use over time situation.  The examiner further reported that there was no muscle atrophy or ankylosis in the Veteran's left shoulder.  Moreover, the examiner found no impairment of the humerus to include fibrous union, nonunion or loss of head.  The examiner stated that the Veteran had limitation of range of motion, noting that pain accompanies effort to lift his arm and hold onto objects with his left arm.  The examiner also stated that the Veteran was limited in reaching to shoulder height or above or lifting, pushing , pulling or carrying objects that weigh 10 or more pounds or doing activities that require rapid left.

After consideration of the lay and objective evidence of record, the Board finds that the Veteran's left shoulder disability more nearly approximates the criteria for a disability rating of 20 percent.  The Veteran has an abnormal range of motion in both flexion and abduction.  Moreover, the Veteran experiences pain which has limited his ability to perform overhead activities.  The record of evidence shows that the Veteran's range of motion is midway between side and shoulder level.  Therefore, a 20 percent disabling evaluation for left arm is warranted.

The Board notes that the evidence weighs against the assignment of a rating higher than 20 percent for the Veteran's left shoulder disability.  In this regard, the evidence does not show or approximate limitation of left arm motion to 25 degrees from side.  As exhibited during the above-noted examinations, left shoulder motion has been, at worst, limited to 40 degrees, which is consistent with the current 20 percent rating for the minor arm.

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 204- 07.  In this case, the medical evidence shows that the left shoulder disability causes pain that restricts motion at shoulder level, and he, therefore, has difficulty reaching overhead.  Pain on motion is present; however, the April 2017 VA examiner determined that such pain does not functional loss.  Moreover, even considering additional functional loss found in prior examinations, motion of the left arm limited to 25 degrees from the side has not been shown or approximated to warrant the next-higher rating of 30 percent under DC 5201 for the minor extremity.  The current 20 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his left shoulder disability.

In reaching this decision, the Board has considered the January 2013 medical opinion.  While this opinion describes observed symptoms that the Veteran experienced, it does not detail objective findings of the Veteran's range of motion in order to determine the degree of limitation the Veteran experiences.  Therefore, this opinion has no probative value for the purpose of adjudicating this claim.

The Board has also considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating evaluation is warranted.

Accordingly, the Board finds the evidence of record weighs against a finding of a rating in excess of 20 percent for the Veteran's left shoulder disability.  38 C.F.R. § 4.71a.


III.  TDIU 

The Veteran has contended that his service-connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

For the Veteran to prevail on a request for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his major depressive disorder and his recurrent left shoulder disability, he is no longer able to work.  The Veteran asserts that he left his last job in September 26, 2016 due to his disabilities.

The Veteran is currently service connected for the following: major depressive disorder, with an evaluation of 70 percent, effective June 2015; acromioclavicular joint separation, left shoulder; bankart lesion, left shoulder; hill sachs deformity and fracture, left shoulder; open bankart repair, left shoulder, with a disabling evaluation of 20 percent, effective October 2010; bilateral tinnitus with a disabling evaluation of 10 percent, effective September 2009; bilateral sensorineural hearing loss, with a disabling evaluation of 0 percent, effective February 2010; left shoulder scar residual associated with acromioclavicular joint separation, left shoulder; bankart lesion, left shoulder; hill sachs deformity and fracture, left shoulder; open bankart repair, left shoulder, with a disabling evaluation of 0 percent, effective August 2010; and hypertension associated with major depressive disorder, recurrent, with a disabling evaluation of 0 percent, effective June 2015.  

The Veteran has a current combined disability rating of 80 percent, effective June 2015.  Moreover, the Veteran's major depressive disorder has a singular rating greater than 60 percent.  Therefore, the service-connected disabilities met the schedular criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2016).

The Veteran's service record indicates that the Veteran completed two years of college.  The Veteran has stated that he has not had any further education or training since he has become too disabled to work.  

In a December 2, 2016 occupational health correspondence, the examiner explained that the Veteran underwent a fitness for duty evaluation.  The examiner stated that, based on the medical evaluation from his private physician, and taking into consideration the essential functions of his housekeeping job, the Veteran was found unfit for duty.

In a January 2017 Agency Certification of Reassignment and Accommodation Efforts record, the accommodation coordinator determined that the medical evidence presented to the agency showed that accommodation was not possible due to severity of the Veteran's medical condition and the physical requirements of the position.  The coordinator went on to report that reassignment was not possible because there were no vacant positions at the agency, at the same grade or pay level and tenure within the same commuting area, for which the employee meets minimum qualifications standards.

In an April 2017 VA shoulder examination, the examiner indicated that the Veteran's left shoulder disability does impact his ability to perform occupational tasks.  The examiner went on to state that the Veteran is limited in reaching to shoulder height or above, or lifting, pushing, pulling or carrying objects that weigh ten or more pounds, or doing activities that require rapid left.  The examiner did not note any limitation on sedentary employment. 

In an April 2017 VA psychiatric examination, the examiner stated that the Veteran had total occupational and social impairment due to his recurrent major depressive disorder.  The examiner reviewed the file, including the Veteran's last progress note, which detailed the Veteran's recent substance abuse relapse and his progress with his major depressive disorder.  The examiner also noted psychological stressors of medical problems and chronic pain.  The examiner went on to state that the finding of "unfit" to continue his employment exacerbated the Veteran's depressive disorder, as he had been told that it was due to his medical conditions.  The examiner noted that the Veteran reported feeling hopeless, helpless, and unable to participate in formerly pleasurable social and physical activities.  The examiner also noted symptoms of depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.

The Board finds that cumulative evidence of the Veteran's inability to establish and maintain employment after September 26, 2016 to be persuasive.  In light of the foregoing, the Board finds that the evidence weighs in favor of granting a TDIU. Consequently, reasonable doubt is resolved in the Veteran's favor and a TDIU since September 27, 2016 is granted.





ORDER

A rating for a left shoulder disability in excess of 20 percent is denied.

Entitlement to TDIU since September 27, 2016 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


